Danfortii, J.
By II. S., c. 69, § 1, "The executor or administrator of a deceased member of a partnership, is to include in the' inventory the property of the partnership, appraised as in other-cases, except that an amount is to be carried out equal only to the-share of the deceased.
This property is to be retained and administered, unless the' surviving partner gives bond to the judge as provided in the-following section.” This bond the surviving partner declined to give, and the administrator gave the bond, and took possession of the property as required by § 4. He alone has possession, .and must hold it against all persons, for the purpose of administration. Cook v. Lewis, 36 Maine, 340; Putnam v. Parker, 55 Maine, 235. It then became his duty to administer upon the' whole partnership property. This implies not only a right to collect the debts due to the firm, but the dut}1- of paying what is duo from it. This is confirmed by other provisions of the statute. Section 4, provides that "He may use the name of the survivor to collect the debts.” Chapter 225 of the acts of 1871,. authorizes him under a license to sell the real estate of the partnership, and "appropriate the proceeds to pay partnership debts.” While by the statute he may, for obvious reasons, use the name of the survivor, to collect the debts, for equally obvious reasons-he is no where exempt from an action for a neglect of duty in not paying the debts.
The plaintiff, as the case shows, has a just debt against the partnership. The defendant is the» only representative of the property which ought to pay it, and the law makes it his duty to pay it, which duty he refuses to perform. Here if any where the well established maxim, KuM jus ibi remedium”, applies. In another form the expression is, "whenever the law gives any*340thing, it gives a remedy for the same.” The only remedy in this case, is the appropriate action against the- defendant, which the plaintiff has adopted. The surviving partner might be liable •■as joint contractor, but is not as a representative of the partnership property. The defendant might be liable as administrator ■of the deceased partner, but in such an action only the private property of the deceased, could be reached. Hence, this is the «only remedy by which the partnership property as such can be .reached.

¡Exceptions overruled.

Appleton, C. J., Walton, Virgin and Peters, JJ., .concurred.